The rules of law which govern this case are so well settled by recent decisions of this Court, that they need no further discussion: McKesson v.Jones, 66 N.C. 258; Chapman v. Wacasser, 64 N.C. 532, and other cases. The terms of the contract, upon which this action is founded, were made definite by the express agreement of the parties, and the legal presumptions created by statute, as to business transactions *Page 99 
during the rebellion, do not arise. The money to be paid was only half of the amount borrowed, and was not to bear interest      (135) until two years after the war, which was the time of payment.
The objection made by the defendant, that part of the money loaned was for the express purpose of paying taxes to a county in a state of rebellion, can not be maintained.
The ruling of his Honor upon this point was correct and the judgment must be
PER CURIAM.                                       Affirmed.
Cited: Johnson v. Miller, 76 N.C. 441.